Case 3:20-cv-06772-FLW-TJB Document 13-3 Filed 07/20/20 Page 1 of 2 PageID: 398



 FERRARA LAW GROUP, P.C.
 Ralph P. Ferrara, Esquire (ID #024521985)
 Kevin J. Kotch (ID #050341993)
 50 W. State Street, Suite 1100
 Trenton, New Jersey 08608
 P: (609) 571-3738
 F: (609) 498-7440
 Attorneys for Plaintiff
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
 MARK DANIEL HOSPITALITY
 LLC (d/b/a INC)
                                             NO. 3:20-cv-06772-FLW-TJB
 Plaintiff,
                                         ORDER GRANTING DENYING
                                          DEFENDANT’S MOTION TO
 v.                                        DISMISS AND GRANTING
                                         PLAINTIFF LEAVE TO AMEND
 AMGUARD INSURANCE
 COMPANY
 Defendant.


        WHEREAS Defendant AmGUARD Insurance Company, by and through its

 attorneys, Brown & Connery, LLP, has filed a motion to dismiss and Plaintiff

 Mark Daniel Hospitality LLC (d/b/a INC), by and through its attorneys, Ferrara

 Law Group, P.C., has filed a cross-motion for leave to amend the complaint, and

 the Court having considered the papers and any opposition thereto, and the

 arguments on of counsel, and for good cause shown, and for the reasons set forth

 on the record;

        IT IS on this _____ day of ____________________, 2020,

        ORDERED that Defendant’s motion to dismiss is DENIED; and
Case 3:20-cv-06772-FLW-TJB Document 13-3 Filed 07/20/20 Page 2 of 2 PageID: 399




        ORDERED that Plaintiff’s motion to amend the complaint is GRANTED.

 Plaintiff shall file its Amended Complaint within 14 days of the date of this Order.

        ORDERED that a copy of this Order shall be served upon all counsel via

 ECF.

                                              BY THE COURT:



 Dated: _________ __, 2020                    ___________________________
                                              Honorable Freda L. Wolfson
                                              United States District Judge
